Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art of record does not teach or suggest either individually or in combination:  1. (Currently Amended) A method comprising, for each of a plurality of components to be manufactured, the steps of: obtaining a three-dimensional model of a component to be manufactured; obtaining a computer program having computer executable code for manufacture of the component based on the three-dimensional model of a component, the computer program including data defining a tool path for a cutting tool; providing a first estimated geometry by estimating, based on the computer program, a geometry of the component to be manufactured; estimating a first type of deviation as a deviation between the first estimated geometry and a geometry of the component as defined by the three-dimensional model; obtaining sensor data captured at a machine during manufacturing of the component by the machine, wherein the manufacturing of the component is based on the computer program; estimating, based on machining process characteristics indicated by the sensor data, a second type of deviation as a deviation between a tool path the machine is instructed via said computer program to provide and an actual tool path provided by the machine during the manufacturing of the component; computing a deviation of a third type as a deviation between the geometry of the component as defined by the three-dimensional model and a measured actual geometry of the component as manufactured; updating an error propagation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY COLLINS whose telephone number is (571)270-0473.  The examiner can normally be reached on Monday - Friday 9-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/GARY COLLINS/Examiner, Art Unit 2115